Citation Nr: 1129250	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for intervertebral disk disease, facet athropathy, to include as secondary to service-connected right ankle sprain, post-operative.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right total knee replacement, to include as secondary to service-connected right ankle sprain, post-operative.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left total knee replacement, to include as secondary to service-connected right ankle sprain, post-operative.  

4.  Entitlement to service connection for intervertebral disk disease, facet athropathy, to include as secondary to service-connected right ankle sprain, post-operative.  

5.  Entitlement to service connection for a right total knee replacement, to include as secondary to service-connected right ankle sprain, post-operative.
6.  Entitlement to service connection for a left total knee replacement, to include as secondary to service-connected right ankle sprain, post-operative.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1953.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a May 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed November 2004 rating decision denied service connection for intervertebral disk disease, facet athropathy, and bilateral knee disabilities, to include as secondary to service-connected right ankle sprain, post-operative.

2.  The evidence received since the November 2004 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for intervertebral disk disease, facet athropathy, and bilateral knee disabilities, to include as secondary to service-connected right ankle sprain, post-operative.

3.  The Veteran has been shown to currently have intervertebral disk disease, facet athropathy, and bilateral knee disabilities that are related to his military service and his service-connected right ankle sprain.  


CONCLUSIONS OF LAW

1.  The November 2004 rating decision, which most recently denied entitlement to service connection for intervertebral disk disease, facet athropathy, to include as secondary to service-connected right ankle sprain, post-operative, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).

2.  The evidence received subsequent to the November 2004 rating decision is new and material, and the claim for service connection for intervertebral disk disease, facet athropathy, to include as secondary to service-connected right ankle sprain, post-operative is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's currently diagnosed low back disability is a result of his military service and service-connected right ankle disability.  38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2010).

4.  The November 2004 rating decision, which most recently denied entitlement to service connection for a right total knee replacement, to include as secondary to service-connected right ankle sprain, post-operative, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).

5.  The evidence received subsequent to the November 2004 rating decision is new and material, and the claim for service connection for a right total knee replacement, to include as secondary to service-connected right ankle sprain, post-operative is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

6.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's currently diagnosed right knee disability is a result of his military service and service-connected right ankle disability.  38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2010).

7.  The November 2004 rating decision, which most recently denied entitlement to service connection for a left total knee replacement, to include as secondary to service-connected right ankle sprain, post-operative, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).

8.  The evidence received subsequent to the November 2004 rating decision is new and material, and the claim for service connection for a left total knee replacement, to include as secondary to service-connected right ankle sprain, post-operative is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

9.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's currently diagnosed left knee disability is a result of his military service and service-connected right ankle disability.  38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for low back and bilateral knee disabilities, to include as secondary to his service-connected right ankle disability.  Implicit in his claims is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.

Although the RO reopened the Veteran's claims in the February 2007 rating decision, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  

The Board will first discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his service connection claims in June 2006.  This letter appears to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claims.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the above-referenced June 2006 VCAA letter, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is reopening the Veteran's claims and granting the service connection claims.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issues on appeal.

Analysis

Because adjudication of these issues involves the application of identical law to similar facts, for the sake of economy the Board will address all three issues together, to the extent practicable.

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

In addition to disabilities that were incurred in, or aggravated by, active military service, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis similar to the Court's decision in Hickson applies.  There must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the Veteran in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet App. 321, 328 (1999).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Low back disability

In a January 1975 rating decision, the RO denied the Veteran's claim of entitlement to service connection for back pains as secondary to the service-connected right ankle disability because "condition of spine was not incurred in or aggravated by your military service."  The Veteran was informed of the January 1975 rating decision and of his appeal rights by a letter from the RO dated in January 1975.  The Veteran did not file an appeal, and the rating decision became final.    

When the Veteran's claim was denied by the RO in January 1975, the evidence included his service treatment records and a VA examination dated in January 1955.  

The Veteran's service treatment records documented treatment for a lower back ache in January 1951.  The Veteran stated at that time that he injured his back before entering service.  A physical examination of his back revealed spasms and pain when moving the back forward and laterally.  The Veteran was diagnosed with an old lumbo-sacral strain and was prescribed heat therapy.  Additionally, he was diagnosed with a sprained right foot in March 1952 when he was injured from playing basketball while stationed in Germany.  

The Veteran was provided a VA examination for his right ankle in January 1955. Examination of the Veteran's right ankle indicated essentially normal results.  An X-ray report of the right ankle revealed a normal impression.  The Veteran was diagnosed with a history of right ankle sprain.    

The Veteran was provided a VA examination for his back in November 1974.  He complained of low back and right ankle pain.  Examination of his back revealed no paravertebral muscle spasm, no tenderness, and normal curvature.  Range of motion testing showed forward flexion of 105 degrees, extension of 45 degrees, right and left lateral flexion of 50 degrees, and right and left rotation of 45 degrees.  The Veteran was able to walk on his toes, heels, squat, and duckwalk.  Range of motion testing of the ankles showed dorsiflexion of 15 degrees and plantar flexion of 140 degrees.  X-ray of the lumbar spine revealed an impression of no active disease.  The Veteran was diagnosed with post-operative status, surgery of the right ankle with very little positive findings except for a scar and nothing related to his back.   

In its November 2004 rating decision, the RO continued the denial of the Veteran's low back disability claim because "the preponderance of evidence does not establish that your low back condition is secondary to your right ankle, nor is it related to military service."  The Veteran was informed of the November 2004 rating decision and of his appeal rights by a letter from the RO dated in December 2004.  The Veteran did not file a notice of disagreement as to the rating decision.  The November 2004 rating decision therefore became final.

When the Veteran's claim was denied by the RO in November 2004, the additional evidence submitted since the January 1975 rating decision included statements from the Veteran and his wife indicating that his low back disability was incurred in service and related to his service-connected right ankle disability, VA examination reports dated in April and June 2004, VA treatment records dated from March 2000 to April 2004, and private treatment records dated August 1998 to August 2004.  

The April and June 2004 VA examination reports as well as the VA and private treatment records documented the Veteran's complaints of back pain.  The medical evidence further showed a diagnosis of bulging discs L2-L5 and degenerative joint disease of the lumbar spine.  The June 2004 VA examiner reported that "[i]t is as likely as not that [the Veteran's] knee and lower back conditions are secondary to his right ankle injury.  Favoring an ankle can cause knee pain/back pain.  However, knee and back pain is common and can occur independent of ankle condition." 

In May 2006, the Veteran requested that his claim be reopened.  After the RO reopened and denied the Veteran's claim, this appeal followed.  The evidence added to the record since the February 2007 rating decision consists of the Veteran's statements, private treatment records dated from May 2006 to June 2009, VA treatment records dated from December 2004 to July 2010, and VA examinations dated in July and September 2006 as well as February 2009. 

The RO denied the Veteran's claim in 2004 because the evidence did not indicate a relationship between the Veteran's diagnosed low back disability and either his military service or his service-connected right ankle disability.  The unappealed November 2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  As explained above, the Veteran's claim for service connection may only be reopened if he submits new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e., after November 2004] evidence bears directly and substantially upon the specific matter under consideration.  

In reviewing the evidence added to the claims folder since the November 2004 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim, specifically evidence demonstrating a relationship between the Veteran's low back disability and his military service as well as his service-connected right ankle disability.  

In particular, the September 2006 VA examiner concluded after examination of the Veteran and consideration of his medical history that "[t]he DJD of lumbar spine is caused by carrying heavy objects in the military by history."  Additionally, M.L., D.O., reported in a letter dated in May 2006 that "[i]t seems very evident to me that [the Veteran's] injuries that he suffered during his service are 'more than likely' a major contributor to having to have his knees replaced and his chronic low back and hip problems that he is experiencing at this time.  His previous fracture of his ankle in the past I think has significantly contributed to this."  Moreover, J.E., M.D. concluded in a June 2009 private treatment report that after examination of the Veteran and consideration of his medical history that the Veteran's low back disability is "as likely as not" due to his military service.  Finally, J.M., M.D., stated in a July 2007 private treatment report that "[c]ertainly the problems [the Veteran] had injuring [his] back in the military as described performing strenuous tasks would cause back problems.  [His] back problems would be exacerbated by the injury to [his] right ankle, especially the need to wear a cast for two months in Germany.  This would have placed additional mechanical strain on the lower lumbar spine at that time.  These events would be factors that could cause [him] to have back problems afterwards."
 
In short, the additionally submitted evidence showing a relationship of the Veteran's current low back disability to his military service as well as his service-connected right ankle disability serves to fulfill the crucial, but heretofore missing, element of medical nexus.  As such, this evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board concludes that new and material evidence pertaining to the existence of a relationship of a low back disability to military service and service-connected right ankle disability has been submitted.  The Veteran's claim for entitlement to service connection for a low back disability is reopened.

Bilateral knee disabilities

In a February 1955 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee injury to include as secondary to the service-connected right ankle disability because "[s]ervice records do not disclose a dislocation of the right knee as claimed by [V]eteran, and no disability of the right knee is shown on VA examination."  The Veteran was informed of the February 1955 rating decision and of his appeal rights by a letter from the RO dated in February 1955.  The Veteran did not file an appeal, and the rating decision became final.    

When the Veteran's right knee disability claim was denied by the RO in February 1955, the evidence included his service treatment records and a VA examination dated in January 1955.  

The Veteran's service treatment records are absent complaints of or treatment for a knee disability.  As noted above, he was diagnosed with a sprained right foot in March 1952 from playing basketball while he was stationed in Germany.  

The Veteran was provided a VA examination in January 1955.  He reported that he injured his right knee and ankle while in the Army.  He further noted that a bone in his leg "jumps" out.  Upon examination, the examiner reported no dislocation of the fibula, normal range of motion without pain, no preternatural motion in either of the antero-posterior plane, and no crepitus.  The Veteran was diagnosed with history of right knee and right ankle sprain, with no residuals shown on examination.  

In a March 1955 rating decision, the RO confirmed and continued the February 1955 rating decision denying the Veteran's claim of entitlement to service connection for a right knee disability to include as secondary to the service-connected right ankle disability because "dislocation of right knee, if existing, is not shown to have been incurred in or aggravated by service."  When the Veteran's right knee disability claim was denied by the RO in March 1955, the evidence included a report from F.A., M.D., dated in March 1955 which showed a loose right proximal tibio-fibular joint upon examination.  This decision was reaffirmed in a June 1956 rating decision which the Veteran was notified of in a July 1956 letter and he did not appeal.         

In a March 2000 rating decision, the RO confirmed and continued the previous rating decision denying the Veteran's claim of entitlement to service connection for a right knee disability to include as secondary to the service-connected right ankle disability because "the evidence is based on the history provided by the [V]eteran and not on service medical records.  Therefore, the claim for service connection for right knee [disability] is not reopened."  The Veteran was informed of the March 2000 rating decision and of his appeal rights by a letter from the RO dated in April 2000.  The Veteran did not file an appeal, and the rating decision became final.  When the Veteran's right knee disability claim was denied by the RO in March 2000, the evidence included a VA examination report dated in March 2000 which indicated a diagnosis of right knee status post fibular fracture with severe degenerative joint disease. 

In its November 2004 rating decision, the RO continued the denial of the Veteran's right knee disability claim because "there is no evidence which shows your arthritis of the right knee has any relationship to military service or to the right ankle sprain."  Additionally, the RO denied the Veteran entitlement to service connection for a left knee disability because "you were not treated for the left knee in military service and were not diagnosed with arthritis by x-ray within the presumptive period following service.  The evidence does not show any relationship between your left knee condition and the right ankle sprain."  The Veteran was informed of the November 2004 rating decision and of his appeal rights by a letter from the RO dated in December 2004.  The Veteran did not file a notice of disagreement as to the rating decision.  The November 2004 rating decision therefore became final.

When the Veteran's claims were denied by the RO in November 2004, the additional evidence of record included statements from the Veteran and his wife indicating that his bilateral knee disabilities were incurred in service and related to his service-connected right ankle disability, VA examination reports dated in April and June 2004, VA treatment records dated from March 2000 to April 2004, and private treatment records dated August 1998 to August 2004.  

The April and June 2004 VA examination reports as well as the VA and private treatment records documented the Veteran's complaints of bilateral knee pain.  The medical evidence further showed a diagnosis of bilateral knee replacement.  After examination of the Veteran and review of his claims folder, the June 2004 VA examiner reported that "[i]t is as likely as not that [the Veteran's] knee and lower back conditions are secondary to his right ankle injury.  Favoring an ankle can cause knee pain/back pain.  However, knee and back pain is common and can occur independent of ankle condition." 

In May 2006, the Veteran requested that his claim be reopened.  After the RO reopened and denied the Veteran's claims, this appeal followed.  The evidence added to the record since the February 2007 rating decision consists of the Veteran's statements, private treatment records dated from May 2006 to June 2009, VA treatment records dated from December 2004 to July 2010, and VA examinations dated in July and September 2006 as well as February 2009.  This evidence will be analyzed below.

The RO denied the Veteran's claim in 2004 because the evidence did not indicate a relationship between the Veteran's diagnosed bilateral knee disabilities and either his military service or his service-connected right ankle disability.  The unappealed November 2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  As explained above, the Veteran's claim for service connection may only be reopened if he submits new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e., after November 2004] evidence bears directly and substantially upon the specific matter under consideration.  

In reviewing the evidence added to the claims folder since the November 2004 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim, specifically evidence demonstrating a relationship between the Veteran's bilateral knee disabilities and his military service as well as his service-connected right ankle disability.  

In particular, the September 2006 VA examiner concluded after examination of the Veteran and consideration of his medical history that "[t]he right knee pain is equally likely related to the right ankle sprain.  The right knee pain and replacement is due to injury in basketball game in the military in which he injured his knee and ankle."  Additionally, Dr. M.L. reported in a letter dated in May 2006 that "[i]t seems very evident to me that [the Veteran's] injuries that he suffered during his service are 'more than likely' a major contributor to having to have his knees replaced and his chronic low back and hip problems that he is experiencing at this time.  His previous fracture of his ankle in the past I think has significantly contributed to this."  Moreover, Dr. J.E. concluded in a June 2009 private treatment report that after examination of the Veteran and consideration of his medical history that the Veteran's bilateral knee disabilities are "as likely as not" due to his military service.  
 
In short, the additionally submitted evidence showing a relationship of the Veteran's current bilateral knee disabilities to his military service serves to fulfill the crucial, but heretofore missing, element of medical nexus.  As such, this evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board concludes that new and material evidence pertaining to the existence of a relationship of bilateral knee disabilities to military service and service-connected right ankle disability.  The Veteran's claims for entitlement to service connection for bilateral knee disabilities are reopened.

Claims for Service Connection

The Board notes that the Veteran indicated to a service treatment physician in January 1951 that he sustained an injury to his lower back prior to entering military service when he fell off a horse.  The February 2009 VA examiner as well as Dr. J.E. also noted the pre-service back injury in their examination reports.    

To the extent that there is a question as to whether the Veteran had a preexisting low back disability that was aggravated by his military service, the Board notes that no back disability was noted on the Veteran's September 1950 service entrance examination and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the low back disability pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board observes that there is no competent medical evidence of a low back disability which pre-existed the Veteran's period of active military duty.  Although a service treatment record dated in January 1951 contains vague reference to treatment for low back pain and diagnosis of old lumbosacral stain in conjunction with the Veteran's self report of an injury to his back prior to service, the remainder of his service treatment records are absent any treatment for a pre-existing low back disability.  Furthermore, a history of chronic back disability resulting from the preservice injury is not supported by the service entrance examination which was negative for any current chronic back condition.

As indicated above, the February 2009 VA examiner reviewed the Veteran's report of the back injury prior to military service, and although he reported that the Veteran's current low back disability was related in part to the back injury, she did not report that the Veteran specifically had a pre-existing low back disability.  Moreover, Dr. J.E. stated in his June 2009 private treatment report that the Veteran's preservice back injury caused "no permanent impairment.  It would not have made him more prone to injuring his back.  He was able to go through basic training."  Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran's low back disability pre-existed service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.

The Veteran is claiming entitlement to service connection for low back and bilateral knee disabilities, which he contends are due to his military service and service-connected right ankle disability.  See, e.g., the Veteran's notice of disagreement dated in January 2008.  As to Hickson/Wallin element (1), the medical evidence of record indicates diagnoses of low back and bilateral knee disabilities.  See, e.g., the February 2009 VA examination report.  Hickson/Wallin element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran asserts that he injured his back and knees in 1952 as a result of carrying his field pack, rifle, and duffel bag after injuring his right ankle.  See, e.g., a statement from the Veteran dated in January 2008.  

The Board observes that while the Veteran's service treatment records document treatment on multiple occasions for a right ankle injury as a result of playing basketball, they are absent treatment specifically for the Veteran's back and knees as a result of that injury.  However, the Board notes that the Veteran is competent to attest to experiencing such injuries during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of injuring his back and knees during his period of active military service.  There is nothing in the claims folder to suggest that the Veteran did not sustain the accidents as described and the Board finds his testimony regarding the incidents to be credible.  As such, Hickson element (2) is arguably met.

Wallin element (2) has also been met; the Veteran is service-connected for a right ankle disability.

Turning to element (3), medical nexus, the record contains conflicting medical opinions which address the issue of medical nexus.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Dr. M.L. reported in a letter dated in May 2006 that "[i]t seems very evident to me that [the Veteran's] injuries that he suffered during his service are 'more than likely' a major contributor to having to have his knees replaced and his chronic low back and hip problems that he is experiencing at this time.  His previous fracture of his ankle in the past I think has significantly contributed to this."  Moreover, Dr. J.E. concluded in a June 2009 private treatment report that after examination of the Veteran and consideration of his medical history that the Veteran's low back and bilateral knee disabilities are "as likely as not" due to his military service.  Finally, Dr. J.M. stated in a July 2007 private treatment report that "[c]ertainly the problems [the Veteran] had injuring [his] back in the military as described performing strenuous tasks would cause back problems.  [His] back problems would be exacerbated by the injury to [his] right ankle, especially the need to wear a cast for two months in Germany.  This would have placed additional mechanical strain on the lower lumbar spine at that time.  These events would be factors that could cause [him] to have back problems afterwards."

Additionally, as discussed above, the Veteran was afforded a VA examination in September 2006.  After examination of the Veteran and review of his medical history, the VA examiner concluded "[t]he DJD of lumbar spine is caused by carrying heavy objects in the military by history.  The right knee pain is equally likely related to the right ankle sprain.  The right knee pain and replacement is due to injury in basketball game in the military in which he injured his knee and ankle."

In contrast to the above opinions, the February 2009 VA examiner reported that the Veteran's low back and bilateral knee disabilities are "NOT likely related to military service."  Her rationale was based on a review of the Veteran's claims folder, examination of the Veteran, and consideration of the Veteran's entire medical history.  She further found that the Veteran's low back condition is most likely due to the traumatic injury sustained when he fell off a horse prior to enlistment, and also that his low back as well as his bilateral knee disabilities are age related.    

Both the opinion of the February 2009 VA examiner as well as the opinions of the September 2006 VA examiner, Dr. M.L., Dr. J.M., and Dr. J.E. appear to have been based upon a thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current low back and bilateral knee disabilities are related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  Moreover, the competent and probative evidence shows that the Veteran's low back and bilateral knee disabilities are related to his service-connected right ankle disability.  As such, element (3), and thereby all three elements, has been satisfied.   

The Board also observes that the February 2009 VA examiner concluded after examination of the Veteran and review of his claims folder that his low back and bilateral knee disabilities are "NOT likely related to/or result of right ankle sprain sustained in March 1952."  Additionally, the September 2006 VA examiner reported that "[the Veteran's] [l]eft knee disability is less than likely related to the [right] ankle sprain."

VA regulations provide that service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  In addition, if a nonservice-connected disorder is aggravated by a service-connected disorder, the Veteran is entitled to compensation for the degree of increased disability (but only that degree) over and above the degree of disability existing in the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Crucially, however, the VA examiner did not render an opinion as to whether the Veteran's low back and bilateral knee disabilities were aggravated by his service-connected right ankle disability.  In light of the foregoing, the Board finds that the February 2009 VA examiner's opinion with respect to whether the Veteran's low back and bilateral knee disabilities are related to his right ankle disability and the June 2006 VA examiner's opinion with regard to whether the Veteran's left knee disability is related to the right ankle disability are inadequate for evaluation purposes.     

In conclusion, for reasons and bases expressed above, the benefits sought on appeal, entitlement to service connection for low back and bilateral knee disabilities, are granted.






ORDER

The claim for service connection for intervertebral disk disease, facet athropathy, to include as secondary to service-connected right ankle sprain, post-operative, is reopened.

Entitlement to service connection for intervertebral disk disease, facet athropathy, to include as secondary to service-connected right ankle sprain, post-operative, is granted.

The claim for service connection for a right total knee replacement, to include as secondary to service-connected right ankle sprain, post-operative, is reopened.

Entitlement to service connection for a right total knee replacement, to include as secondary to service-connected right ankle sprain, post-operative, is granted.

The claim for service connection for a left total knee replacement, to include as secondary to service-connected right ankle sprain, post-operative, is reopened.

Entitlement to service connection for a left total knee replacement, to include as secondary to service-connected right ankle sprain, post-operative, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


